Citation Nr: 1710478	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  08-03 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extraschedular rating for degenerative disc and joint disease in excess of 10 percent prior to October 29, 2015 and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to February 1977.

This case comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran has historically been rated at 10 percent for degenerative disc disease with right radiculopathy under Diagnostic Code 5010-5293, which indicated arthritis due to trauma and intervertebral disc syndrome.  The Board notes that in September 2003, Diagnostic Code 5293 changed its designation to Diagnostic Code 5243.  In a December 2011 decision, the Board determined that the Veteran's disability would be more appropriately rated pursuant to Diagnostic Code 5003, pertaining to degenerative arthritis.  The Board changed the diagnostic code under which the Veteran had been rated, denied an evaluation in excess of 10 percent, and denied referral for extraschedular consideration.  The Board further determined that a separate evaluation for a neurological disability in the right lower extremity was warranted.  The Veteran appealed the denial and change in diagnostic code to the United States Court of Appeals for Veterans Claims (Court).

In a March 2013 memorandum decision, the Court vacated the part of the Board's December 2011 decision that denied entitlement to a disability rating in excess of 10 percent for degenerative disc and joint disease with right lower extremity radiculopathy.  The Court held that the Board failed to acknowledge that the Veteran's disability rating for his lumbar spine condition was protected, having been in place for more than 20 years (since February 1977), and failed to discuss the applicability of 38 C.F.R. § 3.951(b) when deciding to change the diagnostic code used to evaluate the Veteran's back.  The Court also held that the Board had failed to provide adequate reasons and bases as to whether referral for consideration of an extraschedular rating was warranted.  The Court remanded the matter to the Board for readjudication.

In October 2013, complying with the Court's remand, the Board provided adequate reasons and bases for changing the Veteran's diagnostic code for his lumbar spine disability.  The Veteran's disability was recharacterized as degenerative disc and joint disease under Diagnostic Code 5010-5242.  The Board denied a disability rating in excess of 10 percent and granted service connection for a neurological disability in the right lower extremity.  The Board remanded the extraschedular issue for the RO to consider whether referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service (Director), pursuant to 38 C.F.R. § 3.321(b)(1) (2016), was warranted.  The Board notes that the Veteran did not appeal the part of the decision denying an increase in the rating for his lumbar spine disability to the Court.  Accordingly, the only issue remaining on appeal is entitlement to an extraschedular rating.  38 C.F.R. § 20.1100.

The RO declined to refer the case to the Director for extraschedular consideration and in November 2014, the Board remanded the issue of extraschedular consideration, explicitly instructing the RO to refer the case to the Director for extraschedular consideration.  

The RO again failed to refer the case to the Director and in a July 2015 Board remand, the Board again asked the RO to refer the case to the Director.  In December 2015, the RO issued a rating decision granting an increased evaluation of 20 percent for the Veteran's degenerative disc and joint disease.  As the Veteran did not submit a notice of disagreement within one year of that decision, the December 2015 rating decision granting the 20 percent rating effective October 29, 2015 is final.  38 U.S.C.A. §§ 20.201, 20.302.

In April 2016, the RO complied with the Board's remand and referred the case to the Director.  In November 2016, the Director issued a decision denying an extraschedular rating.  This matter is now before the Board.

The issue of entitlement to an increased rating for the service-connected degenerative disc and joint disease has been raised by the record in the January 2017 Informal Hearing Presentation and in the Veteran's February 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The symptomatology and manifestations caused by the service-connected degenerative disc and joint disease are not shown to be productive of marked interference with employment or frequent periods of hospitalization.

2.  Service connection is in effect for radiculopathy of the right lower extremity associated with degenerative disc disease L5-S1, rated as 10 percent disabling. 

3.  The Veteran was diagnosed with severe obstructive sleep apnea in June 2016.


CONCLUSION OF LAW

The criteria for an extraschedular evaluation for degenerative disc and joint disease, currently rated as 10 percent disabling prior to October 29, 2015 and as 20 percent disabling thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall Concerns 

As mentioned above, the Board remanded the Veteran's claim in July 2015 for additional development.  Specifically, the Board instructed the RO to obtain outstanding VA treatment records including all post-June 2007 records from the North Texas VA Health Care System.  The RO was also instructed to obtain from the Veteran authorizations for outstanding private treatment records and associate the records with the claims file.  Further, the RO was to notify the Veteran that he could submit lay statements from himself or from other individuals who had first-hand knowledge of the problems caused by his low back disability with associated sleep interference.  After the above development was completed, the RO was instructed to schedule the Veteran for an examination to determine the severity and effect of his service-connected degenerative disc and joint disease with associated sleep interference on his occupational functioning and daily activities.  Finally, the RO was directed to refer the case to the Director for extraschedular consideration.  

In October 2015, the RO sent the Veteran a letter inviting him and others to submit lay statements in support of his back disability with associated sleep interference.  Further, the letter requested that the Veteran identify all pertinent private and VA treatment records that had not already been obtained.  The RO obtained updated treatment records from the North Texas VA Health Care System and associated them with the record.  In October 2015, the RO provided the Veteran with a VA examination for his lumbar spine disability.  The examiner failed to include all findings requested by the Board and in February 2016 an addendum with the additional information was provided.  In April 2016, a medical opinion was also provided.

Subsequently, in April 2016, the RO referred the case to the Director for extraschedular consideration.  In May 2016, the Director determined that extraschedular consideration would be premature at this time and a VA examination was warranted to determine the effects of sleep deprivation caused by the Veteran's back condition.

In July 2016, the Veteran was provided with a VA examination for sleep apnea.  The medical report failed to include necessary information and in August 2016 an addendum with the additional information was provided.  The RO again referred the case to the Director and in November 2016, a decision was issued denying an extraschedular rating.  In a November 2016 Supplemental Statement of the Case (SSOC), the RO readjudicated the Veteran's claim and denied an extraschedular rating.

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

Duty to Notify

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter in January 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service private and VA treatment records, and lay statements have been associated with the record.  

During the appeal period, the Veteran was afforded VA examinations in April 2007, June 2007, November 2009, March 2011, June 2014, October 2015, and July 2016. The Board has carefully reviewed the VA examinations of record and finds that the examinations, along with the other evidence of record, are adequate for rating purposes.  

In addition, and as discussed above, in July 2015, the Board remanded the issue on appeal for additional development, to include referral of the matter to the Director for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  Following development in an administrative review issued in November 2016, the Director denied entitlement to an extraschedular evaluation for low back pain with degenerative changes.  The RO issued an additional SSOC in November 2016 that continued the denial of the claim on an extraschedular basis.  As such, the Board finds that VA also satisfied its duty to assist the Veteran in the development of his claim.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

III.  Extraschedular Considerations

In general, disability ratings are determined by applying the VA's Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, in exceptional cases, schedular ratings may be inadequate.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id. 

There is a three-step inquiry for determining whether an extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for a service-connected disability are inadequate.  See id. at 115.  Second, if the schedular evaluation does not contemplate the level of disability, and symptomatology and is found to be inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors, such as "governing norms."  See id. at 115-16 (citing 38 C.F.R. § 3.321(b)(1) and noting that related factors include marked interference with employment and frequent periods of hospitalization).  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director to determine whether, in the interests of justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See id. at 116.

Once the Director has made a decision on an extraschedular rating under 3.321(b), the Board can assign an extraschedular rating.  There is a justiciably manageable standard limiting the Director's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

IV.  Background and Analysis

The Veteran contends he is entitled to an increased rating for his degenerative disc and joint disease because his symptomatology is more severe than reflected by the criteria associated with his assigned disability ratings.  Specifically, the Veteran contends that he suffers from sleep impairment due to the pain from his degenerative disc and joint disease, a symptom not contemplated by the spinal schedular criteria, and therefore deserves extraschedular consideration. 

As noted above, the Board denied a schedular rating in excess of 10 percent for the Veteran's degenerative disc and joint disease in its October 2013 decision.  In a December 2015 rating decision, the RO granted an increased rating of 20 percent beginning October 29, 2015.  The Veteran did not appeal either of these decisions, and as noted above, they are final.  38 C.F.R. § 20.1100.  Thus, the only question before the Board is whether the Veteran's disability warrants a rating in excess of 10 percent prior to October 29, 2015 and in excess of 20 percent thereafter on an extraschedular basis.

Reviewing the relevant evidence of record, on VA examination in April 2007, the Veteran reported that his pain was worsening and that he could not sleep through the night.  He stated that if he laid on his right side for three to four hours, he would be awakened by pain.  The Veteran reported that he had not lost any days of work due to the back pain and had no incapacitating episodes in the last 12-month period.  The VA examiner diagnosed lumbar right-sided radiculopathy in the S1 distribution and noted a previous x-ray showing degenerative disc disease at multiple levels.

On VA examination in June 2007, the Veteran reported bilateral leg radicular pain, worse in his right leg than left, and mechanical low back pain with morning flare-ups.  The Veteran complained of pain associated with long periods of sitting.  He noted that he fidgeted during work meetings and found he was not being taken seriously or perceived as interested in the subject at hand because of this.  The Veteran reported impaired sleep due to leg pain.  He noted that he avoided heavy or repetitive heavy lifting and repetitive bending or twisting at the waist, as these activities tended to aggravate his back.  The VA examiner diagnosed the Veteran with degenerative disc and joint disease of the spine and opined that it was as least as likely as not that his bilateral leg condition was the same radicular pain he was previously rated for.  The Board notes that at this time, the Veteran was service-connected for degenerative disc disease with radiculopathy. 

On VA examination in November 2009, the Veteran reported experiencing moderate to severe back pain, more or less constantly every day.  He reported that his sleep was chronically disturbed by this condition.  The Veteran noted that if he slept on his right side, he experienced right radicular pain that caused him to wake frequently and move around before resting again.

On VA examination in March 2011, the Veteran reported ankle pain associated with lower back pain that radiated into his right lower extremity.  He noted that the pain continued in his lower back and awakened him at night with interruption of sleep.  The Veteran reported losing contracts secondary to his lack of sleep due to his conditions. 

On VA examination in June 2014, the Veteran reported his inability to sit in a chair longer than 20 minutes without needing to stretch because of low back discomfort.  He also noted that he was unable to drive his car, with a molded seat, for more than two hours and could not drive his wife's car for longer than 30 minutes without needing to "move and  twist and turn" to alleviate pain.  The Veteran reported an inability to sleep for longer than three to four hours without waking up to back pain.  He noted he was most comfortable on his left side, as the pain on the right side radiated to his buttock and down the posterior aspect of his thigh to the lateral border of his right foot.  The Veteran reported difficulty walking over half a mile before he had pain.  The VA examiner noted functional loss and/or impairment with contributing factors listed as less movement than normal, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and right antalgic gait and increased pain on heel gait.  The examiner further noted the Veteran's thoracolumbar spine condition impacted his ability to work for reasons reported in the Veteran's medical history. 

On VA examination in October 2015, the Veteran was examined by the same examiner from his June 2014 VA examination.  The examiner noted changes from the history the Veteran reported during the June 2014 examination.  The Veteran had recently undergone a right total knee arthroplasty and the examiner noted it would likely affect the examination.  The Veteran reported that he could only sleep for two hours uninterrupted.  He stated he could only drive his wife's car for 20 minutes.  The Veteran reported that the duration he was able to sit in a chair and the distance he was able to walk remained unchanged (although the examiner noted this was somewhat less owing to his recent knee surgery).  The Veteran reported experiencing numbness in his right buttock that increased depending on how long he sat.  He expressed difficulty dressing, especially with trousers and socks.  The Veteran noted he was unable to do chores around the house and if he attended the movie theater, he had to sit in the front row in a reclining chair with his legs elevated.  He also noted flying on a U.S. air carrier in economy class was "nearly impossible."  The examiner again noted that the Veteran's thoracolumbar spine condition impacted his ability to work for reasons reported in the Veteran's medical history.  

In a February 2016 addendum to the October 2015 VA examination, the same examiner restated that the Veteran was unable to sit for more than 20 minutes, walk for more than half a mile without pain, or drive more than 20 minutes.  He restated that the Veteran had difficulty bending over and lifting, as was noted in his inability to carry out household chores and his difficulty in dressing himself.  The examiner noted that the Veteran's limitations would make any standing job out of the question, as well as any job that required lifting, squatting, or bending.  The examiner further noted that the Veteran could perform stationary work, but such work would need to be modified to accommodate the noted restrictions.  The examiner indicated that the Veteran's sleep limitations had worsened and that he could only sleep for periods no longer than two hours.  The Veteran would toss and turn many times and had to get up and walk around and stretch in order to get comfortable. 

In April 2016, an opinion was provided by a different examiner, who was asked to comment on the effects of the Veteran's lumbar back disability with sleep disturbances on occupational functioning and daily activities.  The examiner explained it would be mere speculation to assume objective, medically-based, clinical evidence of sleep disturbance without a polysomnography (sleep study).  The examiner noted that because a sleep study measures and records information on sleep patterns, heart rates, and breathing rates, changes in blood oxygen, frequency of leg movement, unusual movement and/or behaviors during sleep, sleep study data served to distinguish medical conditions associated with changes in the stages and cycles of sleep, to include sleep apnea, versus orthopedic problems.  Further, the examiner noted that at the time of the October 2015 VA examination, the Veteran was four weeks post-surgical right total knee arthroplasty and still in the recovery phase of healing.  Therefore, the examiner explained it would be mere speculation to assume the degree of residuals from the right total knee arthroplasty versus the chronic discomfort from the Veteran's lumbar back condition. 

On VA examination for sleep apnea in July 2016, the Veteran reported longstanding degenerative disease of the spine that had progressed over the years.  He noted that his back pain had, at times, interfered with his sleep.  The Veteran elaborated that he was unable to lay on his back or his right side due to pain and numbness that developed in his right leg.  The Veteran reported that he snored and that his wife noticed that he stopped breathing in his sleep, which she first noted at least ten years ago.  The Veteran stated that he had intermittent daytime fatigue, which was nonlimiting, and he denied having any prior sleep study done or diagnosis of obstructive sleep apnea.  The Veteran believed his sleeping difficultly was primarily related to his back problem and that on nights he was able to sleep for 7-8 hours, he woke feeling refreshed. 

On examination, the examiner noted that the Veteran required the use of a continuous positive airway pressure (CPAP) machine.  The examiner further noted other pertinent physical findings, complications, conditions, signs, or symptoms related the Veteran's sleep apnea, such as a neck circumference of 16.5 inches, Mallampati class IV, and a body mass index (BMI) of 30.6.  The results of a sleep study, performed in conjunction with the VA examination, showed severe obstructive sleep apnea with an Apnea-Hypopnea Index of 34.7.  The examiner concluded that the Veteran's sleep apnea did not impact his ability to work.  Recommendations from the sleep study included treatment through use of a CPAP machine, weight loss, oral appliances, and/or surgery.

In a September 2016 addendum to the July 2016 VA examination for sleep apnea, the same examiner was asked to provide an opinion as to the etiology of the Veteran's obstructive sleep apnea.  The examiner cited a medical reference that stated obesity was the strongest risk factor for obstructive sleep apnea and that the prevalence of obstructive sleep apnea progressively increased as BMI and associated markers (e.g., neck circumference and waist-to-hip ratio) increased.  The examiner noted the Veteran was categorized as obese with a BMI of 30.6 and a neck circumference of 16.5.  She further noted that back pain was not a risk factor for the development of sleep apnea.  The examiner concluded that based on current medical data, the Veteran's documented obstructive sleep apnea was more likely than not attributable to his obesity and had no relation to his back pain and degenerative spine disease. 

Based on the lay and medical evidence of record, the Board finds that an extraschedular rating in excess of 10 percent prior to October 29, 2015, and in excess of 20 percent thereafter for the Veteran's degenerative disc and joint disease is not warranted. 

Throughout the entire appeal period, the Veteran has repeatedly complained of pain stemming from his low back and shooting into his right lower extremity, in addition to pain when standing or sitting for periods of time longer than 20 to 30 minutes at most.  Further, the Veteran has reported avoiding activities that aggravate his back pain, such as heavy lifting, repetitive heavy lifting, and bending or twisting at the waist, all of which he is competent to report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The objective medical evidence of record supports the Veteran's contentions that his degenerative disc and joint disease causes pain in his back that radiates down to his right lower extremity, and limits his movements to a certain extent.  The Veteran also contends that he suffers from impaired sleep due to pain associated with his degenerative disc and joint disease.  The Veteran asserts that his sleep is chronically interrupted by pain and that lack of sleep causes work disturbances such as losing work contracts.  

With the exception of his right lower extremity pain and sleep disorder, the manifestations of the Veteran's degenerative disc and joint disease, to include pain and functional limitations such as standing and sitting, are all contemplated by the schedular criteria.  The manifestations associated with the Veteran's disability include back pain, pain radiating into the right lower extremity, inability to stand or sit for periods longer than 20 to 30 minutes, and an inability to walk more than half a mile without pain.  Further, while the Board recognizes that the Veteran has reported low back pain radiating down into to his right lower extremity, the Board notes that the Veteran was granted a separate evaluation for a neurological disability in the right lower extremity in October 2013.  Therefore, the Veteran is being separately compensated for the pain in his right lower extremity.  38 C.F.R. § 4.124a, DC 8520.

In regard to the Veteran's contentions that he has sleep impairment due to his back disability, while the Veteran is competent to report pain and an inability to remain asleep, the Veteran is not competent to provide an opinion as to whether he has a sleep disorder that is a result of pain from his degenerative disc and joint disease, as this is beyond the scope of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994), (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Instead, the question of possible sleep-related symptomatology pertaining to the Veteran's degenerative disc and joint disease pain versus another cause requires specialized training to interpret the evidence of record and to make a determination regarding the current nature and severity of the Veteran's disability.  See Jandreau, 492 F.3d at 1377.

The evidence of record does not support the Veteran's contention that he has sleep impairment that is due entirely to pain related to his degenerative disc and joint disease.  The Board places significant weight on the July 2016 VA examination for sleep apnea and the corresponding September 2016 addendum.  The Veteran underwent a sleep study, related to the July 2016 VA examination, in which he was subsequently diagnosed with severe obstructive sleep apnea.  The examiner noted that back pain was not a risk factor for the development of sleep apnea.  Rather, the examiner cited a medical reference stating that obesity was the strongest risk factor for sleep apnea.  The prevalence of obstructive sleep apnea increased as BMI and associated markers, such as neck circumference and waist-to-hip ratio, increased.  Noting the Veteran's neck circumference of 16.5 inches and his BMI of 30.6, the examiner categorized the Veteran as obese and concluded that his obstructive sleep apnea was more likely than not due to his obesity and not his back pain and degenerative spine disease.  Accordingly, as the Veteran is not service connected for sleep apnea, and sleep apnea has not been attributed to his service-connected back disability, the impairment caused by his sleep apnea is not subject to consideration for an extraschedular rating.

The Board acknowledges that the Veteran is competent to state that he has back pain that causes him to have difficulty sleeping.  However, even assuming without deciding that part of the Veteran's difficulty sleeping is attributed to his service-connected back disability, an extraschedular rating is not warranted.  Further, assuming without deciding that the back disability schedular rating criteria are inadequate to contemplate the sleep impairment resulting from the service-connected back disability, any sleep impairment has not been shown to cause marked interference with the Veteran's employment or frequent periods of hospitalization.  As discussed above, the Veteran has asserted that he had lost contracts due to his lack of sleep.  However, there is no evidence that the Veteran has missed work, been disciplined or demoted, or lost pay as the result of his sleep impairment, which might constitute marked interference with employment if shown.  

Rather, the evidence of record contains only the Veteran's assertion that he has lost contracts because of his sleep.  The record does not contain any explanation as to how sleep loss caused the Veteran to lose contracts or any additional information establishing the significance of losing contracts.  For example, there is no evidence that there was a work stoppage for the Veteran because of losing a contract or that other contracts were not obtained.  Simply put, even if the Board were to accept that the Veteran lost contracts due to losing sleep due to his back disability, there is no evidence to establish that this actually interfered with his employment much less markedly interfered with his employment.  The Board observes that the Veteran has had ample time to provide additional information as to how his sleep impairment has caused interference with his employment, but he has not done so.  As stated, there is no evidence indicating that he has missed an excess amount of work, been disciplined or demoted, or lost pay as the result of his sleep impairment or due to his back disability.  Thus, marked interference with employment is not shown.  Further, there is no evidence that the Veteran's sleep has caused any hospitalizations.  Accordingly, the second Thun prong has not been met.  Therefore, an extraschedular rating in excess of 10 percent prior to October 29, 2015, and in excess of 20 percent thereafter on an extraschedular basis is not warranted in this case.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  The Veteran has not raised this argument in statements to VA, nor did he raise it when he appealed the matter to the Court.  Accordingly, the Board will not further consider the matter.  


ORDER

Entitlement to an extraschedular rating for degenerative disc and joint disease in excess of 10 percent prior to October 29, 2015 and in excess of 20 percent thereafter is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


